DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
                                                          Status of the Claims
3.	Claims 1-6, 8-17 are currently pending. Claims 9-17 have been withdrawn as being drawn to non- elected inventions. This office action is in response to the Request for Continued Examination filed on 05/21/2021 and enters the amendment filed on 04/23/2021. 
                                                           Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites more than 0.21 wt% and less than 1.82 wt% of a multifunctional polymerizable cross-linkable monomer having thermal polymerizablity or photo-polymerizablity based on a total weight of the composition” which was not described in a way  so as to reasonably convey to one skilled in art that the inventor had possession of the invention.  The specification as was originally filled does not state any indication of the amount of the cross linkable monomer. Applicant points to the examples as support of the particularly claimed amounts. However the examples used to indicate the end points of the particularly claimed range are comparative examples. The examples pointed to by applicant which are not comparative examples gives only values of from 0.83 to 1.64 wt% of the crosslinker component.  One of ordinary skill in the art would not recognize that a comparative example would provide an example of the desired amount of a particular component, and as such there is not enough support in the originally filed specification for the entire range which is currently claimed.   
Claims 2-6 and 8 are rejected as being dependent from a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites “a volatile solvent” which renders the claim indefinite as it is not clear what would and would not be considered to be a volatile solvent. It is not clear what the boundary between volatile and non volatile is in this case as compounds can be non volatile at one temperature and pressure and volatile at another. Additionally it is not clear if the indication of solvent means that component that is not present would act as a solvent for the composition or if this refers to any compound that is capable of acting as a solvent. 
Concerning claim 6 the claim indicates a structure which would require that there be a phosphous group have two peroxide groups attached to the phosphorous atom (because of the oxygen atoms of chemical formula 3 which is attached to chemical formula 2 by another oxygen atom in chemical formula 2) which would in turn indicate that the indicated compound is not a phosphate and as such creates confusion about what structure is claimed. 
Concerning claim 8 the claim indicates a “multi-functional acryl-based monomer” and a “multi-functional epoxy based monomer” which renders the claim indefinite as it is not clear what the boundaries of “based” are in regard to these monomers.  Does this mean that the monomer must have multiple of the indicated groups? That it can have reaction products of the groups?  Modifications of the indicated groups?  The boundaries of the indicated structure can not be determined. 
Claims 2-5 are rejected as being dependent from a rejected base claim. 
                                                              Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 5, 8  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakagami (US 5,466,755).
Concerning claim 1, 5, 8, Sakagami teaches an optical filter which comprises a resin obtained by copolymerizing a phosphate monomer, additional monomers and a metallic compound mainly composed of a copper compound (abstract).  Sakagami indicates that optical filter that is made from the composition is capable of efficiently cutting of light in the near Infra red region (column 1 lines 10-15) and the examples indicate that exemplary optical filters have a thickness of 1 mm meaning that the compositions of Sakagami would be capable of making films that absorb near infrared light. 
Sakagami further teaches that the phosphorous containing monomer will bond with the copper ion of the copper compound (column 3 lines 60-68 and column 4 lines 1-2 and column 6 lines 60-65). 
Sakagami teaches a particular composition which comprises 49 parts of a phosphorous group containing monomer represent by the formula (II), 21 parts of the specific phosphorous group containing monomer represented by the formula (III) 27 parts of methyl methacrylate,   2 parts of diethylene glycol dimethacrylate, 1 part of alpha methyl styrene, 20 parts of anhydrous copper acetate and 3.0 parts of t-buylperoxypivalate which would form a liquid solution  (column 11 lines 40-60 and column 9 lines 5-15) 

    PNG
    media_image1.png
    159
    377
    media_image1.png
    Greyscale

This gives a composition of 123 parts by weight of which 2 parts or 1.62 wt% is a diethylene glycol dimethacrylate that is a crosslinkable multifunctional monomer that has thermal or photopolymerizable groups, and corresponds to the multi-functional acryl based monomer of claim 8. 
The copper acetate is indicated to be dissolved in the composition that comprises the phosphorous containing monomers by stirring at a temperature of 40 °C (column 11 lines 45-52) which would result in the phosphate ester compounds indicated above becoming attached to the copper ions therby forming copper phosphate esters. 
Sakagami does not specifically teach the claimed phases of each copper phosphate ester compound, the second copper phosphate compound is non-volatile in the claimed temperature region or that at least on part of the first copper phosphate ester compound is dissolved in the second copper phosphate ester compound where the first copper phosphate ester compound is a solute and the second copper ester compound is a solvent.
Applicants specification indicates that examples of the first copper phosphate ester compound corresponds of a chemical formula A and the second copper phosphate ester compound corresponds to a chemical formula B (applicant specification  paragraphs 0128-0129) 

    PNG
    media_image2.png
    290
    347
    media_image2.png
    Greyscale

These exemplary copper phosphate esters of applicants specification correspond to copper compounds that would be formed from the Composition of Sakagami only in that the first copper phosphate ester is a methacrylate instead of an acrylate (the second copper phosphate ester would be exactly the same as that indicated by applicants example).  However the methacrylate group indicated by the formula III of Sakagami above when including the copper ion would have the same structure as is claimed by applicant in claim 5 where R11 is a C3 alkylene group and R12 is a C2 alkylene group. 
As such since the structures that are indicated by Sakagami are either one of the exemplary compounds indicated by applicant or a very similar compound to that indicated by applicant which is within the claimed structure of the claimed compound then the copper phosphate esters of Sakagami would have the claimed properties. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
As such since both of the indicated phosphate ester compounds are present and are indicated to be mixed together in the same composition this would result in the claimed solute and solvent relationship. Since there is no indication of a volatile solvent there is no volatile solvent in the composition and as such the composition of Sakagami would meet the claimed limitations. 
Concerning claim 2 Sakagami indicates that the phosphate ester that corresponds to the claimed first copper phosphate ester is present in an amount of 21 parts (the phosphate having one methacrylate group) and the phosphate ester that corresponds to the second phosphate ester is present in an amount of 49 parts (the phosaphate having two methacrylate groups) which would correspond to a weight ratio of approximately 0.42 which would be within the claimed range (column 11 lines 40-60 and column 9 lines 5-15).  This calculated value would not be exactly that of the copper compounds because the weight of the copper ion is not considered, however the first copper phosphate ester which has one methacrylate group would react with more copper due to having more OH group which would be expected to slightly increase the amount of first copper phosphate in the weight ratio. However the molecular weight of a copper ion is approximately 63 g/mol and the molecular weight of ethyl methacrylate is approximately 114 g/mol (and the phosphate esters of Sakagami would have higher molecular weights than ethyl methacrylate) which would indicate that the difference caused by the presence of the copper ion would certainly be less than a factor of 2, which would still firmly place the ratio of the compounds within the claimed ratio of form about 0.1 to about 2.5. As such Sakagami teaches the claimed ratio of the phosphate ester compounds. 
Concerning claim 3 Sakagami teaches as is indicated above that the composition comprises phosphate esters which are reacted with a copper ion, the phosphate esters having the structure of 
(column 11 lines 40-60 and column 9 lines 5-15) 

    PNG
    media_image1.png
    159
    377
    media_image1.png
    Greyscale

. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakagami (US 5,466,755) as applied to claim 3 above, and further in view of Hiwatashi (US 2009/0116132 A1).
Concerning claim 4 Sakagami teaches the composition of claim 3 as is indicated above which includes a dimethacrylate copper phosphate ester compound which would have photo polymerizablity due to the presence of the methacrylate groups.  
Sakagami does not teach the presence of a photoinitaitor.  The examples of Sakagami teach the use of a peroxide initiator as is indicated in the discussion of claim 1, and Sakagami indicates that the method for radical polymerization is not specified in the invention and it is possible to employ an known method to using an ordinary radical polymerization initiator (column 5 liens 35-41). 
Hiwatashi is drawn to an optical filter which includes an acrylic copolymer (abstract), and indicates that a method of making the acrylic copolymer which is in the optical filter can use common polymerization methods such as mass polymerization, those using a polymeric initiator such as a peroxide, or using a polymerization method that performed irradiation with light or radiation with the use of a photo initiator (paragraph 0080).  As such the methods of using a peroxide radical initiator for polymerization and using a photo initiator for polymerization by irradiation are considered to be substantially equivalent and interchangeable. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the composition of Sakagami to use a photo initiator instead of a peroxide initiator because Hiwatashi teaches that methods using a peroxide initiator and methods of using a photoinitiator are substantially equivalent and interchangeable with one another. 
Allowable Subject Matter
8.	Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record fairly teach or suggest the claimed copper phosphate ester compound which includes two oxygen oxygen groups attached to the phosphorous atom.

Response to Arguments
9.	Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive. Applicant argues regarding the rejection over Sakagami that Sakagami described a ratio of monomer units represented by formula I to the copolymerizable monomer units as 3:97 to 90:10 giving a content of copolymeriable monomer units of 10 wt% or more.  This is completely different form a composition where the composition includes more than 0.21 wt% and less than 1.82 wt% of a multi-functional polymerizable cross-linkable monomer. 
This argument is not found to be persuasive as the indication of Sakagami is that copolymerizable monomers are present in an amount of 10 wt% or more but not an indication that multi-functional polymerizable cross-linkable monomers are present in an amount of 10 wt% or more. Sakagami teaches a composition that comprises 49 parts of a phosphorous group containing monomer represent by the formula (II), 21 parts of the specific phosphorous group containing monomer represented by the formula (III) 27 parts of methyl methacrylate,   2 parts of diethylene glycol dimethacrylate, 1 part of alpha methyl styrene, 20 parts of anhydrous copper acetate and 3.0 parts of t-buylperoxypivalate (column 11 lines 40-60 and column 9 lines 5-15) 

    PNG
    media_image1.png
    159
    377
    media_image1.png
    Greyscale

This composition includes more than 10 wt% of additional monomers beyond the phosphate ester monomers but only includes a small amount of the crosslinkable monomer of diethylene glycol dimethacrylate which as is indicated in the rejection above is within the claimed limits of the cross linkable monomer.  
Applicant further argues that in the office asserts that Sakagami discloses the use of water as a solvent but the claimed subject matter indicates that the composition does not include a volatile solvent. 
This argument is not found to be persuasive as the reference of Sakagami teaches a particularly indicated composition as is indicated above in the discussion of claim 1 that does not include an additionally added volatile solvent to the composition and which does not include water.  As such Sakagami does teach compositions without volatile solvents. 
As such the rejection over Sakagami is maintained. 
Conclusion
10.	 Claims 1-6, 8 are rejected. Claim 6 is allowable over the prior art of record but is rejected over 112 issues. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/               Examiner, Art Unit 1763    

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763